Exhibit 10(t)


 
[logo.jpg]
 
17801 Georgia Avenue, Olney, MD 20832 Ÿ 301-774-6400 Ÿ 1-800-399-5919 Ÿ
www.sandyspringbank.com

 
December 31, 2009                    
 
[Officer Name]
[Officer Home Address]


Dear [Officer Name]:


Sandy Spring Bancorp, Inc. (“Bancorp”)  received $83,094,000 from the United
States Department of the Treasury (the “Treasury”) as part of the Troubled Asset
Relief Program (“TARP”) authorized by the Emergency Economic Stabilization Act
of 2008 (“EESA”), as amended by the American Recovery and Reinvestment Act of
2009 (“ARRA”).  The Treasury has codified the rules and regulations promulgated
under ESSA, as amended by ARRA, as Part 30 of Title 31 of the Code of Federal
Regulations (the “Interim Final Rule” published June 15, 2009). Unless defined
in this agreement, capitalized terms herein will have the meaning given those
terms in the Interim Final Rule. As a result of the receipt of financial
assistance from the Treasury, Bancorp and its subsidiaries (collectively, the
“Company”), is considered a TARP Recipient and therefore must comply with
certain restrictions and limitations concerning compensation plans and
arrangements, employment agreements and benefit plans with any Employee who is a
Senior Executive Officer or a Most Highly Compensated Employee.


You have been identified as either a Senior Executive Officer or potentially to
be among the Most Highly Compensated Employees of the Company and therefore are,
or may be, subject to the restrictions contained in this letter agreement. The
Company and you are required to enter into this letter agreement in order to
satisfy the Company’s obligations as a TARP Recipient under EESA, as amended by
ARRA, and as may be amended in the future. The laws, rules, and regulations
associated with these obligations are collectively referred to as the “TARP
Requirements” in this letter agreement.
 
This letter agreement sets forth the amendment of the compensation plans or
arrangements in which you participate, are eligible to participate or may become
eligible to participate, and the agreements to which the Company and you are
party that: (i) provide for payment of a Bonus or Incentive Compensation;
(ii) provide a Golden Parachute Payment including any payment associated with a
change-in-control agreement; and (iii) provide other Compensation or benefits,
the payment or accrual of which by the Company are restricted or limited by the
TARP Requirements.
 
You agree to permit the Company to take all necessary and appropriate actions to
amend all compensation plans, employment agreements, benefits plans and other
agreements or arrangements in which you participate so that both the Company and
you, either now or in the future, shall fully comply with all applicable laws,
regulations, government directives and the TARP Requirements.


Effective as of the date of this letter agreement and continuing during the TARP
Period, you hereby agree, solely to the extent determined by the Company to be
required under the TARP Requirements, that:

 
 

--------------------------------------------------------------------------------

 
 
(a) If you are a Senior Executive Officer, you shall be ineligible to receive
Compensation under any compensation plan that the Compensation Committee of the
board of directors of Bancorp determines to include incentives for you to take
unnecessary and excessive risks that threaten the value of the Company;
 
(b) If you are a Senior Executive Officer or one of the next five (5) Most
Highly Compensated Employees, the Company shall be prohibited from making to
you, and you shall be ineligible to receive, any Golden Parachute Payments in
connection with your severance from employment with the Company including any
payment in connection with a change-in-control agreement;
 
(c) If you are one of the five (5) Most Highly Compensated Employees, the
Company shall be prohibited from making to you, and you shall be ineligible to
receive, any Bonus, Retention Award or Incentive Compensation, unless
specifically permitted by the TARP Requirements;
 
(d) If you are a Senior Executive Officer or one of the next twenty (20) Most
Highly Compensated Employees, you shall be required to forfeit and pay back to
the Company any Bonus, Retention Award or Incentive Compensation paid to you
during the TARP Period if such Bonus, Retention Award or Incentive Compensation
payment is prohibited by the TARP Requirements, or based on materially
inaccurate financial statements or any other materially inaccurate performance
metric criteria as provided by the TARP Requirements; and
 
(e) If you are a Senior Executive Officer or one of the next twenty (20) Most
Highly Compensated Employees, the Company shall be prohibited from making to
you, and you shall be ineligible to receive, any Gross-Up payments, payment or
reimbursement of any Excessive or Luxury Expenditures and any other Compensation
or payments prohibited by the TARP Requirements.
 
You understand and agree that changes in circumstances, such as the hiring of
Employees, the termination of Employees, the Compensation paid to you by the
Company in future calendar years, and the Compensation paid or payable to other
Employees by the Company in future calendar years, may change your status as a
Senior Executive Officer or a Most Highly Compensated Employee, in which case
the restrictions and limitations placed upon your Compensation and benefits by
the TARP Requirements and outlined above may also change.
 
This letter agreement does not limit your rights to Compensation or benefits (or
your ability to assert claims  for such Compensation against the Company) under
any plans, agreements or arrangements with the Company other than to the extent
required by applicable laws, regulations, government directives and the TARP
Requirements. Except as specifically provided in this letter agreement, your
Compensation and benefits shall be unaffected by this letter agreement, and this
letter agreement is intended to be a separate agreement.
 

 
Sincerely yours,
     
Ronald E. Kuykendall
 
General Counsel and Secretary

 
Intending to be legally bound and in consideration of the benefits I will
receive as a result of Bancorp’s participation in the Department of the
Treasury’s TARP Capital Purchase Program and other good and valuable
consideration the adequacy and receipt of which is hereby acknowledged, I agree
with and accept the foregoing terms on the date set forth below.
 

--------------------------------------------------------------------------------

[officer name]
Date:  December 31, 2009


 
 

--------------------------------------------------------------------------------

 